Supreme Court of Florida
                                  ____________

                                  No. SC15-802
                                  ____________


      IN RE: AMENDMENT TO RULE 1-26 OF THE RULES OF THE
     SUPREME COURT RELATING TO ADMISSIONS TO THE BAR.

                                 [May 28, 2015]

PER CURIAM.

      On the Court’s own motion, the Court considers amending the Rules of the

Supreme Court Relating to Admissions to the Bar. We have jurisdiction. See art.

V, § 15, Fla. Const.

      In 1997, the Court adopted Rule 1-26, “Liaison Committee,” of the Rules of

the Supreme Court Relating to Admissions to the Bar. See Amends. to Rules of

the Supreme Court Relating to Admissions to the Bar, 695 So. 2d 312 (Fla. 1997).

At that time, the Florida Board of Bar Examiners (Board) proposed the rule to

establish a liaison committee that would coordinate the work of the bench, bar, law

schools, and bar examiners. Id. at 317. In the eighteen years since Bar Admission

Rule 1-26 was adopted, the Board has expanded its responsibilities to include

routinely engaging in outreach and coordination activities. Board members, the
Executive Director of the Board, and Board staff visit each of Florida’s law

schools several times per year. The Board meets with law school deans, law

professors, and other law school staff. Also, the Board conducts an orientation

session for each incoming law school class, discussing the application for

admission process, the requirement of candor, and the advantages of submitting an

application for admission to the Bar during the first year of law school. Further,

the Board engages in discussions monthly, and often weekly, with deans, associate

deans, and other staff at the law schools. The issues examined during these

discussions are usually presented to the full Board for its consideration. In

addition, the Board presents issues and topics to the Court.

      After considering the Board’s substantial outreach and coordination

responsibilities that have developed since Bar Admission Rule 1-26 was adopted,

the Court concludes that there is no longer a need for a permanent liaison

committee. The Court, on its own motion, hereby amends the Rules of the

Supreme Court Relating to Admissions to the Bar by deleting Rule 1-26 and its

subdivisions.

      Accordingly, the Court amends the Rules of the Supreme Court Relating to

Admissions to the Bar as set forth in the appendix to this opinion. The deletion is

indicated by struck-through type. The amendment shall take effect on June 29,

2015, at 12:01 a.m. Because the amendment was not previously published for


                                        -2-
comment, interested persons shall have sixty days from the date of this opinion in

which to file comments with the Court.1

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Rules of the Supreme Court of Florida Relating to
Admissions to the Florida Bar




       1. All comments must be filed with the Court on or before July 27, 2015,
with a certificate of service verifying that a copy has been served on the Executive
Director of the Florida Board of Bar Examiners, Michele Gavagni, 1891 Eider
Court, Tallahassee, Florida 32399-1750, gavagnim@flcourts.org, and the General
Counsel of the Florida Board of Bar Examiners, Robert Blythe, 1891 Eider Court,
Tallahassee, Florida 32399-1750, blyther@flcourts.org, as well as a separate
request for oral argument if the person filing the comment wishes to participate in
oral argument, which may be scheduled in this case. The Executive Director has
until August 17, 2015, to file a response to any comments filed with the Court. If
filed by an attorney in good standing with The Florida Bar, the comment must be
electronically filed via the E-Filing Portal in accordance with In re Electronic
Filing in the Supreme Court of Florida via the Florida Courts E-Filing Portal, Fla.
Admin. Order No. AOSC13-7 (Feb. 18, 2013). If filed by a nonlawyer or a lawyer
not licensed to practice in Florida, the comment must be electronically filed via e-
mail in accordance with In re Mandatory Submission of Electronic Copies of
Documents, Fla. Admin. Order No. AOSC04-84 (Sept. 13, 2004). Electronically
filed documents must be submitted in Microsoft Word 97 or higher. Any person
unable to submit a comment electronically must mail or hand-deliver the originally
signed comment to the Florida Supreme Court, Office of the Clerk, 500 South
Duval Street, Tallahassee, Florida 32399-1927; no additional copies are required or
will be accepted.

                                       -3-
Daryl M. Manning, Chair, Michele A. Gavagni, Executive Director, and Robert G.
Blythe, General Counsel, Florida Board of Bar Examiners, Tallahassee, Florida,

      for Petitioner




                                     -4-
                                    Appendix

1-26 Liaison Committee.

1-26.1 Purpose. A permanent committee to coordinate the work of the bench, bar,
law schools, and bar examiners is established to make recommendations to the
court.

1-26.2 Membership. The committee will consist of: 2 members of the Supreme
Court of Florida, designated by the court; 2 members of the Florida Board of Bar
Examiners, designated by the board; 2 members of The Florida Bar, designated by
The Florida Bar Board of Governors; the deans of all accredited Florida law
schools or colleges; and any law student representative(s) designated by the court.

1-26.3 Scheduling Meetings. The committee will convene at the pleasure of the
committee members from the Supreme Court of Florida, 1 of whom will be
designated by the court as the presiding officer.




                                       -5-